Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto as follows:
1. That the merchandise covered by the instant appeal consists of binoculars and leather carrying cases which, in John P. Herber & Co. Inc. v. United States, C.D. 1519, this court held to be subject to appraisement separately according to the value of the binoculars and cases.
2. At the time of exportation of such merchandise to the United States the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities, in the ordinary course of trade for exportation to the United States were the following unit prices plus the proportionate share of packing and cases, inland freight, insurance premium, hauling and handling, storage, and pettys, the foreign value of such or similar merchandise being no higher.
Item Binoculars Case
6x30_$11.60 $2.00
8x30_ 11.60 2.00
8 x 30 center focus_ 12.40 2.00
8x40_ 12.95 1.90
7 x 35 center focus_ 12.65 1.75
*7373. The instant appeal for reappraisement is limited to the items hereinbefore enumerated and abandoned in all other respects and the said appeal submitted for decision upon this stipulation.
On the agreed facts, I find and hold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such values for the items covered by the appeal herein were the following unit prices, plus the proportionate share of packing and cases, inland freight, insurance premium, .hauling and handing, storage, and pettys.
Item Binoculars Case
6x30_$11.50 $2.00
8 x 30- 11. 50 2.00
8 x 30 center focus_ 12.40 2. 00
8x40_ 12.95 1.90
7 x 35 center focus_ 12. 65 1.75
This appeal having been abandoned insofar as it relates to all other merchandise, to that extent, the appeal is dismissed.
Judgment will be entered accordingly.